Order entered April 30, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00157-CV

              IN RE MARC MARROCCO AND TONY ALBANESE, Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-07706

                                            ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Before the Court is relators’ petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition for writ of mandamus

by May 16, 2019.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE